                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

CORNELIUS MINOR,                                        )
                                                        )
                 Plaintiff,                             )
                                                        )
        v.                                              )             No. 1:19-cv-00059-JMB
                                                        )
TORRENCE AKINS,1                                        )
                                                        )
                 Defendant.                             )

                                    MEMORANDUM AND ORDER

         This matter comes before the Court on plaintiff Cornelius Minor’s motion to correct

defendant’s name and to amend his complaint to add further details. (Docket No. 3). For the

reasons discussed below, the Court will grant plaintiff’s motion, and will further direct plaintiff

to file an amended complaint on a Court-form pursuant to the instructions set forth below. The

Court will also order plaintiff to either file a motion to proceed in forma pauperis or pay the full

filing fee.

                                                 Background

        On April 15, 2019, plaintiff filed a document with the Court that has been construed as a

prisoner civil rights complaint pursuant to 42 U.S.C. § 1983. (Docket No. 1). The complaint was

not on a Court provided form.

        Plaintiff states that he is currently being held at the Pemiscot County Jail in

Caruthersville, Missouri. He alleges that Jail Administrator Akins has been “violating the law by

giving cigarettes to the inmates in the jail.” (Docket No. 1 at 1). He also states that Akins allows

inmates to openly smoke, and has been providing them lighters and chewing tobacco to keep


1
  Plaintiff originally provided defendant’s name as Adkins. However, in his most recent filing, he states that the
correct spelling of defendant’s surname is Akins, and that defendant’s first name is Torrence. (Docket No. 3).
them from being disruptive. Plaintiff further asserts that there is painting going on at the jail that

fills the pod with paint fumes making breathing difficult. He asserts that this is a “violation of

OSHA policy.” Plaintiff notes that “there are several thing[s] that” he would like to add, and

concludes that the Pemiscot County Jail is flagrantly violating inmate rights. (Docket No. 1 at 2).

No relief is specifically requested.

        On April 25, 2019, plaintiff filed a second document that has been construed as a motion

to correct defendant’s name and to amend his complaint. (Docket No. 3). Plaintiff’s filing

clarifies that defendant’s name is Akins, not Adkins, as defendant was previously identified.

Furthermore, plaintiff indicates that defendant’s first name is Torrence. He also states that he has

further details that he wants to add to his complaint.

                                             Discussion

        Plaintiff has filed a document that has been construed as a complaint pursuant to 42

U.S.C. § 1983. The complaint is deficient because it is not on a Court-form, does not indicate the

capacity in which plaintiff is suing defendant, relies on conclusory language, and fails to assert

that plaintiff’s constitutional rights have been violated. Moreover, plaintiff has indicated that he

wishes to amend his complaint with further details. Therefore, the Court will direct plaintiff to

file an amended complaint according to the instructions provided below.

        Plaintiff should type or neatly print his complaint on the Court’s civil rights form, which

will be provided to him. See E.D. Mo. L.R. 45 - 2.06(A) (“All actions brought by pro se

plaintiffs or petitioners should be filed on Court-provided forms”). In the “Caption” section of

the Court-provided form, plaintiff should clearly name each and every party he is intending to

sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). Plaintiff

should fill out the form in its entirety.



                                                  2
       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       It is important that plaintiff allege facts demonstrating the personal responsibility of the

defendant for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)

(stating that § 1983 liability “requires a causal link to, and direct responsibility for, the alleged

deprivation of rights”). Furthermore, the Court emphasizes that the “Statement of Claim”

requires more than “labels and conclusions or a formulaic recitation of the elements of a cause of

action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017). Plaintiff is also advised

that he cannot bring claims on behalf of other prisoners; rather, he must allege a personal loss.

Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

       If plaintiff names more than one defendant, it is important that he establish the

responsibility of each separate defendant for harming him. That is, for each defendant, plaintiff

must allege facts showing how that particular defendant’s acts or omissions violated his

constitutional rights. It is not enough for plaintiff to make general allegations against all the

defendants as a group. Rather, plaintiff needs to provide the role of each named defendant in this

case, in order that each specific defendant can receive notice of what he or she is accused of

doing. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating



                                                 3
that the essential function of a complaint “is to give the opposing party fair notice of the nature

and basis or grounds for a claim”).

        Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint

completely replaces the original complaint. This means that claims that are not re-alleged in the

amended complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees

Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint

supercedes an original complaint and renders the original complaint without legal effect”). If

plaintiff fails to file an amended complaint on a Court-provided form within thirty (30) days in

accordance with the instructions set forth herein, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

       Finally, the Court notes that plaintiff has not filed a motion to proceed in forma pauperis

in this case, nor has he paid the required $400 filing fee. Within thirty (30) days of the date of

this order, plaintiff must either file a motion for leave to proceed in forma pauperis or pay the

filing fee. If he files a motion for leave to proceed in forma pauperis, it must be accompanied by

a certified copy of his inmate account statement for the six months immediately preceding the

filing of the complaint. Failure to comply with this requirement will result in the dismissal of this

action without prejudice and without further notice to plaintiff.

       Accordingly,



                                                     4
       IT IS HEREBY ORDERED that plaintiff’s motion to correct defendant’s name and to

amend his complaint (Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall change the case caption to

reflect that defendant’s name is Torrence Akins.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to send to plaintiff a

copy of the Court’s Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to send to plaintiff a

copy of the Court’s Motion to Proceed In Forma Pauperis form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form within thirty (30) days from the date of this order in accordance with the

instructions set forth above. If plaintiff fails to comply fully and timely with this order, the

Court will dismiss this action without prejudice and without further notice.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion for leave to proceed in forma pauperis within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff files a motion for leave to proceed in

forma pauperis, he must include a certified copy of his inmate account statement.

       IT IS FURTHER ORDERED that upon filing of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.



                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 1st day of May, 2019.




                                                5
